DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/20 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. PG. Pub. No. 2006/0152322 A1) in view of Bernhardt et al. (U.S. Patent No. 6,417,754 B1).
With respect to claim 1, Whittaker et al., hereinafter referred to as “Whittaker,” teaches a coil component (FIGs. 1-12B) comprising: 
an insulating layer 52 (e.g. FIG. 8) having an annular coil core 62 (e.g. FIGs. 6 and or 8) embedded; and 
a coil electrode (coil formed by vias 95, and wiring patterns 58 and 70) wound around the coil core, 
wherein the coil electrode includes 
a plurality of first wiring patterns 70 and 90 arranged on a first principal surface (upper surface) of the insulating layer, one end (inner end) of each of the first wiring patterns being disposed at an inner peripheral side of the coil core and another end (outer end) of each of the first wiring patterns being disposed at an outer peripheral side of the coil core, a plurality of second wiring patterns 58 and 90 arranged on a second principal surface (lower surface) of the insulating layer such that each of the second wiring patterns forms a pair with a corresponding one of the first wiring patterns, one end (inner end) of each of the second wiring patterns being disposed at the inner peripheral side of the coil core and another end (outer end) of each of the second wiring patterns being disposed at the outer peripheral side of the coil core, 

wherein at least one of the first wiring patterns or the second wiring patterns includes
an underlying electrode 70 or 58 and a surface electrode 90 that is provided on the underlying electrode (paras. [0049], [0052], and [0059]). In the specification, Whittaker does not expressly teach
wherein at least one of the first wiring patterns is such that an area of a section of each of the outer conductors connected to the other end, perpendicular to a thickness direction of the insulating layer is larger than an area of a section of each of the inner conductors connected to the one end, perpendicular to the thickness direction of the insulating layer, and wherein the surface electrode covers at least partially side surfaces of the underlying electrode.
However, as seen in FIG. 9, the section area of through holes 80 at the outer periphery of the core coil in Whittaker is clearly greater than the section area of the through holes 81 at the inner periphery of the coil core. Based on this, a person with ordinary skill in the art would know the section area of the outer conductor could be made larger, if not already in Whittaker, than the section area of the inner conductor. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outer conductor section area larger than the inner conductor section area to provide the desired number of turns and current density, since a smaller section area of inner conductor 
Bernhardt et al., hereinafter referred to as “Bernhardt,” teaches a coil component a reproduction of FIG. 2G), wherein the surface electrode 228 covers at least partially side surfaces of the underlying electrode 226 (col. 5, lines 1-5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface electrode covering side surface of the underlying electrode as taught by Bernhardt to the coil component of Whittaker to prevent copper oxidation (col. 5, lines 3-5).

7.	Claims 2, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker in view of Bernhardt, as applied to claim 1 above, and further in view of Altman et al. (U.S. Patent No. 5,055,816).
With respect to claim 2, Whittaker in view of Bernhardt teaches the coil component according to claim 1, wherein each of the inner conductors includes an inner columnar conductor (Whittaker, para. [0059]). Whittaker in view of Bernhardt does not expressly teach 
each of the outer conductors includes a plurality of outer columnar conductors, and 
a total of areas of sections of the outer columnar conductors perpendicular to the thickness direction of the insulating layer is greater than an area of a section of a corresponding one of the inner columnar conductors perpendicular to the thickness direction of the insulating layer. 
Altman et al., hereinafter referred to as “Altman,” teaches a coil component (FIG. 5a), wherein each of the inner conductors (e.g. conductors 156-157, and 168) includes an inner columnar conductor,
each of the outer conductors (e.g. 164, 166, 163, 167, etc.) includes a plurality of outer columnar conductors, and 

 With respect to claim 6, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 2, wherein the outer columnar conductors are arranged in one row along an outer periphery of the coil core (Altman, col. 4, lines 21-29). 
With respect to claim 7, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 2, wherein each of the inner columnar conductors and each of the outer columnar conductors are formed from a metal pin (Altman, col. 4, lines 21-29). 
With respect to claim 16, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 6, wherein each of the inner columnar conductors and each of the outer columnar conductors are formed from a metal pin (Altman, col. 4, lines 21-29). 
With respect to claim 17, Whittaker in view of Bernhardt and Altman teaches the teaches the coil component according to Claim 7, wherein upper end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the second principal surface of the insulating layer, and lower end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the first principal surface of the insulating layer (Whittaker, para. [0059]). The metal columnar conductors 95 of Whittaker are exposed from the upper and lower surfaces of the insulating layer 52.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837